WBI HOLDINGS, INC EXECUTIVE INCENTIVE COMPENSATION PLAN I.PURPOSE The purpose of the Executive Incentive Compensation Plan (the "Plan") is to provide an incentive for key executives of WBI Holdings, Inc. (the "Company") and any subsidiaries participating in the Plan (each a "Subsidiary", and together, the "Subsidiaries") to focus their efforts on the achievement of challenging and demanding corporate objectives.The Plan is designed to reward successful corporate performance calculated from January 1 to December 31 of each Plan Year, as measured against specified performance goals as well as exceptional individual performance.When corporate or subsidiary performance reaches or exceeds the performance targets and individual performance is exemplary, incentive compensation awards, in conjunction with salaries, will provide a level of compensation which recognizes the skills and efforts of the key executives. II.DEFINITIONS Capitalized terms not otherwise defined herein shall have the meanings given them in the Company’s Executive Incentive Compensation Plan Rules and Regulations. III.BASIC PLAN CONCEPT The Plan provides an opportunity to earn annual incentive compensation based on the achievement of specified annual performance objectives.A target incentive award for each individual within the Plan is established based on the position level and actual base salary, provided, however, that the Compensation Committee of the Board of Directors (the "Committee") of the Company in its sole discretion may, instead of actual base 1 salary, use the assigned salary grade market value (midpoint) ("Salary").The target incentive award represents the amount to be paid, subject to the achievement of the performance objective targets established each year. Larger incentive awards than target may be authorized when performance exceeds targets; lesser or no amounts may be paid when performance is below target. It is recognized that during a Plan Year major unforeseen changes in economic and environmental conditions or other significant factors beyond the control of management may substantially affect the ability of the Plan Participants to achieve the specified performance goals.Therefore, in its review of corporate performance the Committee, in consultation with the Chief Executive Officer of MDU Resources Group, Inc., may modify the performance targets.However, it is contemplated that such target modifications will be necessary only in years of unusually adverse or favorable external conditions. IV.ADMINISTRATION The Plan shall be administered by theCommitteewith the assistance of the President of the Company.The Committee shall approve annually, prior to the beginning of each Plan Year, the list of eligible Participants, and the target incentive award level for each position within the Plan.The Plan's performance targets for the year shall be approved by the Committee no later than its regularly scheduled February meeting during that Plan Year.The Committee shall have final discretion to determine actual award payment levels, method of payment, and whether or not payments shall be made for any Plan Year. The Board of Directors of the Company may, at any time and from time to time, alter, amend, supersede or terminate the Plan in whole or in part, provided that no termination, amendment or modification of the Plan shall adversely affect in any material way an award that has met all requirements for payment without 2 the written consent of the Participant holding such award, unless such termination, modification or amendment is required by applicable law. V.ELIGIBILITY Key executives of the Company or the Subsidiaries who are determined by the Committee to have a key role in both the establishment and achievement of Company and/or Subsidiary objectives shall be eligible to participate in the Plan. Nothing in the Plan shall interfere with or limit in any way the right of the Company or any Subsidiary to terminate any Participant's employment at any time, for any reason or no reason in the Company's or a Subsidiary's sole discretion, or confer upon any Participant any right to continue in the employment of the Company or any Subsidiary.No executive shall have the right to be selected to receive an award under the Plan, or, having been so selected, to be selected to receive a future award. VI.PLAN PERFORMANCE MEASURES Performance measures shall be established that consider shareholder and customer interests.These measures shall be evaluated annually based on achievement of specified goals. The performance measure reflective of shareholders' interest will be the percentage attainment of corporate goals, as determined each year by the Committee.This measure may be applied at the Company level for some individuals, such as the President, whose major or sole impact is Company-wide, or at the Subsidiary level for individuals whose major or sole impact is on Subsidiary results. Individual performance will be assessed based on the achievement of annually established individual objectives. Threshold, target and maximum award levels will be established annually for each performance measure. The Committee 3 will retain the right to make all interpretations as to the actual attainment of the desired results and will determine whether any circumstances beyond the control of management need to be considered. VII.TARGET INCENTIVE AWARDS Target incentive awards will be expressed as a percentage of each Participant's Salary.These percentages shall vary by position and reflect larger reward opportunity for positions having greater effect on the establishment and accomplishment of the Company's or a Subsidiary's objectives.A schedule showing the target awards as a percentage of Salary for eligible positions will be prepared by the Committee for each Plan Year. VIII.INCENTIVE FUND DETERMINATION The target incentive fund is the sum of the individual target incentive awards for all eligible Participants.Once the incentive targets have been determined by the Committee, a target incentive fund shall be established and accrued ratably by the Company.The incentive fund and accruals may be adjusted during the year. After the close of each Plan Year, the Company will prepare an analysis showing the Company's and each Subsidiary's performance in relation to each of the performance measures employed.This will be provided to the Committee for review and comparison to threshold, target and maximum performance levels.In addition, any recommendations of the President will be presented at this time.The Committee will then determine the amount of the target incentive fund earned. IX.
